Name: Council Regulation (EC) No 1347/95 of 9 June 1995 amending Regulation (EC) No 603/95 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  agricultural policy;  economic policy;  European construction;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R1347Council Regulation (EC) No 1347/95 of 9 June 1995 amending Regulation (EC) No 603/95 on the common organization of the market in dried fodder Official Journal L 131 , 15/06/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 1347/95 of 9 June 1995 amending Regulation (EC) No 603/95 on the common organization of the market in dried fodderTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EC) No 603/95 (4) set out in Article 4 the National Guaranteed Quantities (NGQs) per Member State per marketing year for which aid for dried fodder may be granted; whereas the accession of Austria, Finland and Sweden makes it necessary that NGQs be established for those Member States; whereas other Member States' NGQs were established taking into account, in particular the average of their production of dried fodder in the marketing years 1992/93 and 1993/94 according to the data available to the Commission in July 1994, for which aid was received under Article 5 (2) first subparagraph of Regulation (EEC) No 1117/78 (5); whereas Austria, Finland and Sweden were not eligible for such aid; whereas it is necessary to establish their NGQs on the basis of the average of their production of dried fodder in the calendar years 1992 and 1993; Whereas Regulation (EC) No 603/95 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EC) No 603/95 shall be replaced by the following: 'Article 4 1. A Maximum Guaranteed Quantity (MGQ) per marketing year of 4 412 400 tonnes of dehydrated fodder for which the aid referred to in Article 3 (2) may be granted is hereby established. 2. The MGQ referred to in paragraph 1 is divided as follows between the Member States: >TABLE> 3. A Maximum Guaranteed Quantity (MGQ) per marketing year of 443 500 tonnes of sun-dried fodder for which the aid referred to in Article 3 (3) may be granted is hereby established. 4. The MGQ referred to in paragraph 3 shall be divided as follows between the Member States: >TABLE> Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 1995. For the Council The President F. BAYROU